[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR ALIMONY AND CHILD SUPPORT (113)
The defendant receives a basic salary, commissions paid periodically during the year and a final commission paid in May following the close of the fiscal year on April 30, 2000. The net year-end commission paid May 15, 2000 was $103,405.31 of which $90,000 remains on deposit in defendant's checking account.
Contrary to the defendant's argument, a commission, bonus, or other lump sum paid for services does not convert to an asset upon deposit to a bank account. The flaw in this argument becomes apparent when an employee is paid once a year.1 The lump sum is still income. The court finds the defendant's disposable monthly income to be the total of his salary, his interim commissions and the year-end commission.
Commencing July 1, 2000, the defendant shall pay $9,000 monthly unallocated alimony and child support. The plaintiff shall be responsible for all of the enumerated expenses listed on her financial affidavit dated June 2, 2000.
The court must and does enter a wage withholding order.
So Ordered.
HARRIGAN, J.